TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00075-CR


                           Enoch David Castillo-Quiroz, Appellant

                                                v.

                                  The State of Texas, Appellee




            FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
       NO. CR2019-329, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due May 4, 2022.           On counsel’s

motion(s), the time for filing was extended to August 4, 2022. Appellant’s counsel has now filed

a third motion, requesting that the Court extend the time for filing appellant’s brief. We grant

the motion for extension of time and order appellant to file a brief no later than October 4, 2022.

No further extension of time will be granted and failure to comply with this order will result in

the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on September 23, 2022.
Before Justices Goodwin, Baker, and Kelly

Do Not Publish




                                            2